IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 98-40473
                            Summary Calendar


                       UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

                         ALEJANDRO LICEA CERDA,

                                                   Defendant-Appellant.


             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. M-97-CR-306-1


                           December 23, 1998

Before JOHNSON, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

       Alejandro Licea Cerda appeals his sentence imposed by the district

court following his guilty plea conviction for being a felon in

possession of a firearm. Cerda’s sole argument on appeal is that the

district court erred in applying the enhancement provision found in

section 2K2.1(b)(5) of the Sentencing Guidelines. He contends that his

possession of a firearm was not “connected to” his possession of

cocaine, both of which were found in his vehicle. After a thourough

review of the record and the applicable law of this Circuit, we hold

that the district court did not err in applying section 2K2.1(b)(5).


   *
     Pursuant to 5th CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5th CIR. R. 47.5.4.
See United States v. Condren, 18 F.3d 1190, 1195-1200 (5th Cir. 1994).

     AFFIRMED.




                                  2